     The Law Office of Olaf W. Hedberg
1    Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
2    Sacramento, California 95814
     (916) 447-1192 office
3    ohedberg@yahoo.com
4

5         IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

6                                             CALIFORNIA

7
                                                      Case Number: 19-113 TLN
8    THE UNITED STAES OF AMERICA
                                                      STIPULATION AND [PROPOSED]
9    V.                                               ORDER REGARDING CONDITIONS
                                                      OF PRETRIAL RELEASE
10   ROGER SUNDERLAND
                                                      DATE: N/A
11                                                    TIME: N/A
                                                      DEPT: Hon. Alison Claire
12

13

14          In the matter at bar Defendant seeks to alter the Court's previously issued Pretrial Release
15   Order issued by the Hon. Kendall J. Newman on September 6, 2019 and revised by order of the

16   Hon. Debra Barnes on January 7, 2020.
            I have spoken with Mr. Sunderland’s Pretrial Services Officer Mr. Steven Sheehan and
17
     he has informed me that he has spoken with AUSA Ross Pearson and the Honorable Alison
18
     Claire and both agree that Mr. Sunderland’s Special Conditions of Release be amended so that
19   new condition 14 be added as follows:
20
            14,     “You must participate in the Better Choices Court Program and comply with all
21
            the rules and regulations of the program. You must remain in the program until released
22
            by the Court or a pretrial services officer. In accordance with this condition, you must
            appear before the Honorable Deborah Barnes, U.S. Magistrate Judge, in Courtroom 27, at
23          a date and time as directed by Pretrial Services”

24

25


                                                     1
     All other orders to remain unchanged.
1

2
            IT IS THERFORE STIPULATED:
3

4           Mr. Sunderland’s Second Special Conditions of Release be amended to add a Condition
     14 that reads as follows:
5
                           SECOND SPECIAL CONDITIONS OF RELEASE
6
                                                                       Re: Sunderland, Roger
7                                                                      No.: 19-113 TLN
                                                                       Date: March 2, 2020
8

9
        1. You must report to and comply with the rules and regulations of the Pretrial Services
           Agency;
10
        2. Your release on bond will be delayed until Monday, September 9, 2019, at 9:00am at which
11         time you shall be released from the United States Marshals Service directly to Pretrial
           Services;
12
        3. You must reside at a location approved by the pretrial services officer and not move or
13         absent yourself from this residence for more than 24 hours without the prior approval of
           the pretrial services officer;
14
        4. You must cooperate in the collection of a DNA sample;
15
        5. You must restrict your travel to Eastern District of California unless otherwise approved in
16         advance by the pretrial services officer;
17      6. You must surrender your passport to the Clerk, U.S. District Court, and you must not apply
           for or obtain a passport or any other travel documents during the pendency of this case;
18
        7. You must not possess, have in your residence, or have access to a firearm/ammunition, destructive
19         device, or other dangerous weapon; additionally, you must provide written proof of divestment of
           all firearms/ammunition currently under your control;
20
        8. You must refrain from any use of alcohol or any use of a narcotic drug or other controlled substance
21         without a prescription by a licensed medical practitioner; and you must notify Pretrial Services
           immediately of any prescribed medication(s). However, medicinal marijuana prescribed and/or
22         recommended may not be used;

23      9. You must submit to drug and/or alcohol testing as approved by the pretrial services officer. You
           must pay all or part of the costs of the testing services based upon your ability to pay, as determined
24         by the pretrial services officer;

25      10. You must report any contact with law enforcement to your pretrial services officer within 24 hours;


                                                          2
        11. You must participate in the substance abuse treatment program at Wellspace, inpatient residential
1           treatment program inpatient facility, and comply with all the rules and regulations of the program.
            You must remain at the inpatient facility until released by the pretrial services officer;
2
        12. You must participate in a program of medical or psychiatric treatment, including treatment for drug
3           or alcohol dependency, as approved by the pretrial services officer. You must pay all or part of the
            costs of the counseling services based upon your ability to pay, as determined by the pretrial
4           services officer.; and,

5       13. You must participate in a cognitive behavioral therapy program as directed by the pretrial services
            officer. Such programs may include group sessions led by a counselor or participation in a program
6           administered by the Pretrial Services office.

7       14. You must participate in the Better Choices Court Program and comply with all the rules
            and regulations of the program. You must remain in the program until released by the
8           Court or a pretrial services officer. In accordance with this condition, you must appear
            before the Honorable Deborah Barnes, U.S. Magistrate Judge, in Courtroom 27, at a date
9
            and time as directed by Pretrial Services
10

11   All other orders to remain unchanged.

12

13
     Dated: March 2, 2020
14
     United Sates Attorney
15   McGregor Scott
     _______/S/_________
16
     Ross Pearson
17   ASSISTANT UNITED STATES ATTORNEY

18   Dated: March 2, 2020
     OLAF W. HEDBERG
19

20
     ______/S/__________
     Olaf W. Hedberg
21   ATTORNEY FOR ROGER SUNDERLAND

22

23

24

25


                                                         3
                                              IT IS SO ORDERED
1

2
            Mr. Sunderland’s Second Special Conditions of Release be amended to add a Condition
3
     14 that reads as follows:
4

5
                         SECOND SPECIAL CONDITIONS OF RELEASE
6

7
                                                                       Re: Sunderland, Roger
8
                                                                       Case: 19-113 TLN
9                                                                      No.: Date: March 2, 2020

10
        1. You must report to and comply with the rules and regulations of the Pretrial Services Agency;
11
        2. Your release on bond will be delayed until Monday, September 9, 2019, at 9:00am at which time
           you shall be released from the United States Marshals Service directly to Pretrial Services;
12
        3. You must reside at a location approved by the pretrial services officer and not move or absent
           yourself from this residence for more than 24 hours without the prior approval of the pretrial
13
           services officer;
14
        4. You must cooperate in the collection of a DNA sample;
15
        5. You must restrict your travel to Eastern District of California unless otherwise approved in advance
           by the pretrial services officer;
16
        6. You must surrender your passport to the Clerk, U.S. District Court, and you must not apply for or
17         obtain a passport or any other travel documents during the pendency of this case;
18      7. You must not possess, have in your residence, or have access to a firearm/ammunition, destructive
           device, or other dangerous weapon; additionally, you must provide written proof of divestment of
19         all firearms/ammunition currently under your control;
20      8. You must refrain from any use of alcohol or any use of a narcotic drug or other controlled substance
           without a prescription by a licensed medical practitioner; and you must notify Pretrial Services
21         immediately of any prescribed medication(s). However, medicinal marijuana prescribed and/or
           recommended may not be used;
22
        9. You must submit to drug and/or alcohol testing as approved by the pretrial services officer. You
23         must pay all or part of the costs of the testing services based upon your ability to pay, as determined
           by the pretrial services officer;
24
        10. You must report any contact with law enforcement to your pretrial services officer within 24 hours;
25


                                                          4
        11. You must participate in the substance abuse treatment program at Wellspace, inpatient residential
1           treatment program inpatient facility, and comply with all the rules and regulations of the program.
            You must remain at the inpatient facility until released by the pretrial services officer;
2
        12. You must participate in a program of medical or psychiatric treatment, including treatment for drug
3           or alcohol dependency, as approved by the pretrial services officer. You must pay all or part of the
            costs of the counseling services based upon your ability to pay, as determined by the pretrial
4           services officer.; and,

5       13. You must participate in a cognitive behavioral therapy program as directed by the pretrial services
            officer. Such programs may include group sessions led by a counselor or participation in a program
6           administered by the Pretrial Services office.

7       14. You must participate in the Better Choices Court Program and comply with all the rules and
            regulations of the program. You must remain in the program until released by the Court or a pretrial
8           services officer. In accordance with this condition, you must appear before the Honorable Deborah
            Barnes, U.S. Magistrate Judge, in Courtroom 27, at a date and time as directed by Pretrial Services
9

10

11   be substituted in their place. All other orders to remain unchanged.

12

13

14

15   Dated:_March 2, 2020

16

17

18

19

20

21

22

23

24

25


                                                         5
